 

CONSULTING AGREEMENT

AGREEMENT made effective as of this 7th day of December 2005, by and between
Pluris Partners, Inc., a Florida Corporation, hereinafter referred to as ("the
Consultant") and Analytical Surveys, Inc, a Colorado corporation ("ANLT"), with
principal offices at 9725 Datapoint Drive, Suite 300B, San Antonio, Texas 78229.



WHEREAS, the Consultant is engaged in the business of providing services and
venues for identifying strategic partnerships, business opportunities, product
distribution, capital findings, business development, market evaluation,
security product analysis in the global markets and ANLT desires to identify and
embark on these various potential opportunities while improving the growth of
its operations after completion of an appropriate acquisition, and



WHEREAS, ANLT desires to secure the efforts of consultant who is capable of
providing these services to ANLT and its customer base; and



WHEREAS, Consultant desires to provide services to ANLT; and



WHEREAS, ANLT desires to retain the services of Consultant as provided herein.



NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:



1. Appointment



ANLT hereby appoints and engages Consultant as its advisor and hereby retains
and employs Consultant on the terms and conditions of this Consulting Agreement.
Consultant accepts such appointment and agrees to perform the services upon the
terms and conditions of said Consulting Agreement all on a non-exclusive basis.



2. Services



During the term of this Consulting Agreement Consultant shall furnish the
following services:



Develop project plan.

Consultant shall develop a project plan with set timelines and the key
responsibilities for Consultant and ANLT for the services to be provided by
Consultant.





Identify merger & acquisition candidates

. Consultant will act to identify appropriate M&A candidates and to initiate
merger discussions with these candidates, as well as with those put forth by the
Company and its board. Consultant will act in an advisory capacity to consummate
a transaction with one or more appropriate candidates.





Recapitalization

.

Consultant will advise the Company on alternatives for its market capitalization
and capital structure.





d. Services



Consultant shall perform any investment banking related activities on behalf of
ANLT as a condition of this Agreement. For the purposes of this Agreement
investment banking activities shall be defined as being any of the following:



The negotiation and/or securing of public or private debt for ANLT.



The negotiation and/or securing of any public or private equity for ANLT.



The production of any documentation that is to be utilized for the purposes and
activities outlined in subheadings (1) and (2) above.



Any other activities as may normally be associated with the practice of
investment banking.



The parties hereto recognize that certain responsibilities and obligations are
imposed by Federal and State securities laws and by the applicable rules and
regulations of stock exchanges, the National Association of Securities Dealers,
in-house "due diligence" or "compliance" departments of brokerage houses, etc.
Accordingly, Consultant agrees NOT to release any financial or other information
or data about ANLT or customers of ANLT without the consent and approval of
ANLT, and in any event only if such information or data has been generally
released or promulgated by ANLT.



4. Term of Agreement



This Consulting Agreement shall become effective upon execution hereof and shall
continue thereafter and remain in effect for a period of 180 days. It is
expressly acknowledged and agreed by and between the parties hereto that
Consultant shall not be obligated to provide any services and/or perform any
work related to this Consulting Agreement until such time any agreed and/or
specified retainer (deposit, initial fee, down payment) in U.S. funds, and/or
other specified and/or agreed valuable consideration, has been received by
Consultant or as identified below.



5. Duties of ANLT



ANLT shall supply Consultant, on a regular and timely basis with all approved
data and information about ANLT or its customer(s), its management, its
products, and its operations and ANLT shall be responsible for advising
Consultant of any facts which would affect the accuracy of any prior data and
information previously supplied to Consultant so that Consultant may take
corrective action.



ANLT shall act diligently and promptly in reviewing materials submitted to it by
Consultant to enhance timely distribution of the materials and shall inform
Consultant of any inaccuracies contained therein within a reasonable time prior
to the projected or known publication date.



ANLT shall cooperate fully and timely with Consultant to enable Consultant to
perform its duties and obligations under this Consulting Agreement.



6. Representation, Undertakings and Indemnification



ANLT shall be deemed to make a continuing representation of the accuracy of any
and all material facts, information and data which it supplies to Consultant.
ANLT represents that said information is neither false nor misleading, nor omits
to state a material fact and has been reviewed and approved by counsel to ANLT.
Consultant, in the absence of notice in writing from ANLT, will rely on the
continuing accuracy of material, information and data supplied by ANLT and ANLT
acknowledges its awareness that Consultant will rely on such continuing
representation in disseminating such information and otherwise performing its
functions hereunder.



ANLT acknowledges that Consultant reports are not intended to be used in the
sale or offering of securities.

The execution and performance of this Consulting Agreement by ANLT has been duly
authorized by the Board of Directors of ANLT in accordance with applicable law,
and, to the extent required, by the requisite number of shareholders of ANLT.



The performance by ANLT of this Consulting Agreement will not violate any
applicable court decree or order, law or regulation, nor will it violate any
provision of the organizational documents and/or bylaws of ANLT or any
contractual obligation by which ANLT may be bound.



7. Project Fee.



As partial consideration of services rendered by Consultant during the initial
term of this Consulting Agreement, ANLT shall pay to Consultant a fee ("Project
Fee") equal to:



75,000 shares of restricted ANLT common stock issuable within 30 days of
execution of this Agreement. These shares shall be registered for resale on a
Registration Statement on Form S-8 by the ANLT within twenty-five (25) days of
the issuance of such shares.



Seven Thousand & Five Hundred Dollars ($7,500.00) upon execution of this
agreement, and Seven Thousand & Five Hundred Dollars ($7,500.00) on February 1,
2006.



If the project involves or relates to the oil & gas industry, in lieu of the
consideration set forth in paragraph 8 below, a carried interest in properties
for which an agreement is executed, to be negotiated, not to exceed 3%.

8. Equity/Debt Financing--Success Fee.



In the event of any merger/acquisition between ANLT and a candidate identified
by Consultant, and except in the case of a project involving or relating to the
oil & gas industry, during the term of this Agreement or within the twelve-month
period following the termination of this Agreement, ANLT agrees to pay to
Consultant at the closing of such Purchase a fee ("Success Fee") based upon
total cash consideration delivered by or to ANLT as a result of the transaction,
including all economic benefits realized. Such economic benefits shall include,
but are not limited to, any contingent consideration and other post-closing
payments, consideration paid to the stockholders and indebtedness for borrowed
money directly assumed by the ANLT in connection with a transaction (all such
consideration and/or economic benefits, "Consideration").



The Success Fee shall utilize the Lehman formula of 5%, 4%, 3%, 2%, 1% of the
Consideration and will be due and payable at closing in cash.



A candidate is defined as one in which has been qualified by ANLT and accepted
in writing by ANLT via the formal candidate list, which was presented in writing
by Consultant.



9. Indemnity.



ANLT agrees to indemnify, Consultant, its officers, directors, employees and
agents from any liability, claim or expense, including reasonable attorneys'
fees, arising out of or in connection with this Agreement or the services of
Consultant hereunder, except to the extent such liability, claim or expense is
attributable to the negligence or the intentional misconduct of Consultant.
Except due to intentional misconduct of ANLT, in no event shall ANLT be liable
to Consultant for consequential, special or incidental damages arising under or
in connection with this Agreement, even if ANLT has been advised of the
possibility of such damages.

Consultant agrees to indemnify ANLT, its officers, directors, employees and
agents from any liability, claim or expense, including reasonable Attorneys'
fees, arising out of or in connection with this Agreement to the extent that
such liability, claim or expense is solely attributable to the negligence or
intentional misconduct of Consultant in performing the services which are the
subject of this Agreement. Except due to intentional misconduct of Consultant,
in no event shall Consultant be liable to ANLT for consequential, special or
incidental damages arising under or in connection with this Agreement, even if
Consultant has been advised of the possibility of such damages.

10. Independent Contractor

The Consultant is and in all respects deemed to be, an independent contractor in
the performance of its duties hereunder, any law of any jurisdiction to the
contrary notwithstanding.

The Consultant will not, by reason of this Agreement or the performance of the
Services, be or be deemed to be, an employee, agent, partner, co-venturer or
controlling person of the Company, and the Consultant will have no power to
enter into any agreement on behalf of or otherwise bind the Company.

Consultant has no authority to bind ANLT or any affiliate of ANLT to any legal
action, contract, agreement, or purchase. Any such action, without the express
written consent of ANLT, cannot be construed to be made in good faith and would
be the sole responsibility of Consultant.

The Consultant shall be free to pursue, conduct and carry on for its own account
(or for the account of others) such activities, employment ventures, businesses
and other pursuits as the Consultant in its sole, absolute and unfettered
discretion may elect.

Notwithstanding section 10 d, no activity, employment, venture, business or
other pursuit of the Consultant during the term of this Agreement will conflict
with the Consultant' obligations under this Agreement or be adverse to the
Company's interests during the term of this Agreement.



Consultant is not entitled to any medical coverage, life insurance, savings
plans, health insurance, or any and all other benefits afforded ANLT employees.
Consultant shall be responsible for all workers' compensations payments.
Consultant shall be solely responsible for any Federal, State or local taxes
related to the delivery of services under this Agreement. Consultant shall
indemnify ANLT and herein hold ANLT harmless for any and all such payments and
should ANLT for any reason by required to pay any such amounts, hereby commits
to make such payments on ANLT's behalf.



11. Amendments



This Consulting Agreement may be modified or amended, provided such
modifications or amendments are mutually agreed upon by and between the parties
hereto and that said modifications or amendments are made in writing and signed
by both parties.



12. Severability



If any provision of this Consulting Agreement shall be held to be contrary to
law, invalid or unenforceable for any reason, the remaining provisions shall
continue to be valid and enforceable. If a court finds that any provision of
this Consulting Agreement is contrary to law, invalid or unenforceable, and that
by limiting such provision it would become valid and enforceable, then such
provision shall be deemed to be written, construed, and enforced as so limited.



13. Termination of Agreement



This Agreement shall terminate:



In the event ANLT fails or refuses to cooperate with Consultant or fails or
refuses to make timely payment of the compensation set forth above, Consultant
shall have the right to terminate any further performance under this Consulting
Agreement. In such event, and upon notification thereof, all compensation shall
become immediately due and payable and/or deliverable, and Consultant shall be
entitled to receive and retain the same as liquidated damages and not as a
penalty, in lieu of all other remedies the parties hereby acknowledge and agree
that it would be too difficult currently to determine the exact extent of
Consultant's damages, but that the receipt and retention of such compensation is
a reasonable present estimate of such damage.



Upon the bankruptcy or liquidation of the other party; whether voluntary or
involuntary;



Upon the other party taking the benefit of any insolvency law;



Upon the other party having or applying for a receiver appointed for either
party; or



Upon the expiration of the term of this Consulting Agreement.

14. Non-waiver



The failure of a party, at any time, to require specific performance by the
other party shall not be construed as a waiver of such right to require such
performance in the future.



15. Notices



All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given at the time of personal delivery or
three (3) business days after being mailed via certified mail or express mail or
delivered to a nationally recognized courier service. Any notices to be given
hereunder shall be effective if executed by and sent by the attorneys for the
parties giving such notice, and in connection therewith the parties and their
respective counsel agree that in giving such notice such counsel may communicate
directly in writing with such parties to the extent necessary to give such
notice.



16. Inurnment



This Consulting Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns.



17. Entire Agreement



This Consulting Agreement contains the entire agreement of the parties and may
be modified or amended only by agreement in writing, signed by the party against
whom enforcement of any waiver, change, amendment, modification, extension or
discharge is sought. It is declared by both parties that there are no oral or
other agreements or understanding between them affecting this Consulting
Agreement, or relating to the business of Consultant. This Consulting Agreement
supersedes all previous agreements between Consultant and ANLT.



18. Governing Law



This Consulting Agreement will be governed pursuant to the laws of Texas.



 

IN WITNESS WHEREOF

, the parties hereto, intending to be legally bound, have executed this
Consulting Agreement.





Analytical Surveys, Inc. a Colorado corporation,



/s/ Lori Jones

Lori A. Jones

CEO





 

Pluris Partners, Inc.



/s/ Michael O'Derrick

Michael O'Derrick

President

 